Appeal, as limited by appellant’s brief, from so much of a decree of the Surrogate’s Court, Westchester County, entered October 29, 1971, as adjudged that he is not included within the term “issue” as used in Article Seventh of the will of Henry Stanford Brooks, deceased, and not entitled to share therein. Decree affirmed insofar as appealed from, with costs to respondents, payable out of the trust estate (Matter of Carll, 34 A D 2d 793, affd. 27 N Y 2d 917). Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.